          Case 1:21-cr-00028-APM Document 353 Filed 08/20/21 Page 1 of 2




                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA



UNITED STATES OF AMERICA                      :
                                              :
                                              :
           v.                                 :       CRIMINAL NUMBER 21-28-14
                                              :
                                              :
JOSEPH HACKETT                                :



                          NOTICE TO JOIN PRETRIAL MOTIONS

         Joseph Hackett, is charged in Counts 1, 2, 3, and 4 of the Fifth Superseding Indictment in

the above-captioned matter. By and through his undersigned counsel, Mr. Hackett hereby

provides notice to the Court and the parties that he joins and adopts the pretrial motions set forth

below.

   -     Motion to Dismiss Indictment, filed by Co-Defendant Caldwell on June 15, 2021 (#240);

   -     Motion to Transfer Venue, filed by Co-Defendant Caldwell on July 1, 2021 (#273);

   -     Motion to Sever filed by Co-Defendant Kelly Meggs on August 4, 2021 (#315).




                                                      Respectfully submitted,



                                                      /s/ Angela Halim
                                                      ANGELA HALIM
                                                      Assistant Federal Defender
         Case 1:21-cr-00028-APM Document 353 Filed 08/20/21 Page 2 of 2




                                 CERTIFICATE OF SERVICE


        I, Angela Halim, Assistant Federal Defender, Federal Community Defender Office for

the Eastern District of Pennsylvania, Federal Court Division Defender Association of

Philadelphia, hereby certify that I have electronically filed and served a copy of the attached

Entry of Appearance via Electronic Case Filing upon Ahmed Muktadir Baset, Alexandra

Stalimene Hughes, Jeffrey S. Nestler, Justin Todd Sher, Kathryn Leigh Rakoczy, Troy A.

Edwards, Jr., and Louis J. Manzo, Assistant United States Attorney, United States Attorney’s

Office, 555 4th St., NW, Washington, DC 20530.




                                                      /s/ Angela Halim
                                                      ANGELA HALIM
                                                      Assistant Federal Defender

DATE:          August 20, 2021
